Citation Nr: 0929622	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1951 to August 
1973.  He died in August 2006.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in August 2006.  
The death certificate listed the Veteran's principal causes 
of death as respiratory failure, pulmonary edema, congestive 
heart failure, and coronary artery disease.  Hypertension and 
ischemic disease were also listed as contributing causes of 
the Veteran's death.

2.  The Veteran's coronary artery disease was etiologically 
related to his active duty service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
established.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant-widow contends that the Veteran died due to 
heart problems he developed during service.  She specifically 
asserted that coronary artery disease was one of these 
problems, and led to his death.  At the time of his death, it 
does not appear that the Veteran was service-connected for 
any disability, including coronary artery disease.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

The law provides dependency and indemnity compensation (DIC) 
for the surviving spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002).  To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the Veteran's death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 
Vet. App. 359 (1995).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A.           §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances competent lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Simply put, to establish her entitlement to death benefits, 
the appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In this case, the evidence demonstrates that the Veteran died 
as a result of coronary artery disease which he incurred 
while on active duty.  The death certificate indicates that 
the Veteran died in August 2006.  One of the immediate causes 
of his death that was listed was coronary artery disease.  
Other immediate causes of death noted were respiratory 
failure, pulmonary edema, congestive heart failure, and 
coronary artery disease.  Hypertension and ischemic disease 
were also listed as contributing causes of the Veteran's 
death.

The Veteran's service treatment records also show that the 
Veteran was treated in service several times for heart 
problems.  Indeed, he was treated in April 1959 with 
complaints of shooting pain around the heart.  In October 
1962, he complained of heart pain in the right middle 
quadrant, and it was determined that the complaint was 
possibly due to a nervous problem as the result of a job 
transfer.  He again complained of and was treated for 
shooting pains in his heart in September 1963.  In September 
1971, the Veteran was actually diagnosed with angina 
pectoris.  He was placed on physical profile for that 
disorder in October 1971.  And significantly, his March 1973 
separation examination also recorded his heart disorder, 
noting that he was admitted to the hospital for possible 
myocardial infarction for 10 days and was diagnosed with 
angina pectoris.  Indeed, the separation examination remarked 
that the Veteran had a suspected heart attack.  Thus, his 
service treatment records provide highly probative evidence 
of serious in-service heart problems that cannot be now 
distinguished from his later treatments for coronary artery 
disease, and his ultimate death (in part) from that disease.

His post-service private treatment records also indicate that 
through and until the time of his death, the Veteran received 
significant treatment and repeated diagnoses for heart 
problems, including coronary artery disease.  

The Board acknowledges that the March 2009 VA compensation 
opinion believed that the Veteran's coronary artery disease 
was not caused by or related to military service.  But, 
unfortunately, the Board must find that this opinion deserves 
extremely limited probative value, as the basis for its 
conclusions are factually incorrect.  In that regard, the 
compensation physician states that the "[m]edical record 
documentation in service fails to show coronary artery 
disease."  However, there are, to the contrary, several 
references in the service treatment records to complaints, 
treatment, and diagnoses for heart problems, including heart 
pain and angina pectoris.  The existence of these STRs 
strongly undercuts both the competency and probative value of 
this compensation opinion report.

However, service connection also may be established when the 
evidence, regardless of its date, shows a Veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has the condition.  38 C.F.R. § 
3.303(b).  See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  This evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  

Here, there is significant evidence of coronary artery 
disease developing during the Veteran's active service, and 
it plays a certain role as a principal cause of the Veteran's 
death many years later.  Consequently, the Board cannot 
escape the conclusion that coronary artery disease was a 
cause of the Veteran's death, and was clearly linked to his 
military service.  See Hickson, 12 Vet. App. 253.  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, Board finds that service connection is warranted for 
the cause of the Veteran's death.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).


ORDER

The claim for service connection for cause of death is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


